UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2110


DOUGLAS C. MYERS,

                    Plaintiff - Appellant,

             v.

MICKEY J. NORMAN, Associate Judge, Baltimore County Circuit Court;
KEITH R.TRUFFER, Associate Judge, Baltimore County Circuit Court;
RONALD B. KATZ, Individually, and, in his capacity as Substitute Trustee, an
Agent of the Court; CFG COMMUNITY BANK; THE ESTATE OF FREDERICK
BURGESEN, Michelle Y. Burgesen, Personal Rep.; TIMOTHY KIRK
NICKOLES; JENNIFER MARIE NICKOLES; LESLIE A. BASS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:20-cv-00248-ELH)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas C. Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas C. Myers appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint and a subsequent order denying his Fed. R. Civ. P. 59(e) motion to alter or amend

judgment. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Myers v. Norman, No. 1:20-cv-00248-

ELH (D. Md. May 15, 2020; filed Sept. 17, 2020 & entered Sept. 18, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2